COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-05-248-CV
 
VASANA
LUPTON AND                                      APPELLANTS/APPELLEES
AVIS RENT‑A‑CAR
SYSTEM, INC.,
A/K/A PV HOLDINGS, INC.
 
 
                                                   V.
 
AVIS RENT‑A‑CAR SYSTEM, INC.,                       APPELLEES/APPELLANTS
A/K/A PV HOLDINGS, INC.
AND
VASANA
LUPTON                                                                                
 
                                               ----------
 
         FROM COUNTY COURT AT LAW
NO. 1 OF TARRANT COUNTY
 
                                               ----------
 
                  MEMORANDUM OPINION[1]
AND JUDGMENT
 
                                               ----------
We have considered the AJoint
Motion to Dismiss Appeal.@ 
It is the court's opinion that the motion should be granted; therefore,
we dismiss the appeal.  See TEX. R. APP. P.
42.1(a)(2), 43.2(f).
The parties shall bear their costs of appeal, for
which let execution issue. 
PER CURIAM
PANEL D: CAYCE, C.J.;
LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED: December 15,
2005




[1]See Tex. R. App. P. 47.4.